The Kingdom of Morocco serves as a link and a meeting point for cooperation between Africa and the countries of the Islamic world, between Europe and the rest of the globe. This is due in particular to its stability and security in a region in turmoil at the political, social and security levels, and owing to the fact that we have adopted policies of economic openness and democratic values, as well as to our willingness to engage practically in addressing international challenges.
We are aware that the seventy-fourth session of the General Assembly is taking place in an international context marked by great challenges resulting from of ruthless competition and heavy-handed strategies that provoke retaliation, instead of creative, forward-looking responses. Nevertheless, despite today’s difficulties and challenges, the current situation presents opportunities for cooperation and coordination.
We are convinced that multilateral action is the most effective means of addressing the challenges facing today’s world, which no one country has the capacity to tackle alone. Combating climate change, achieving sustainable development, coping with migration flows, addressing security challenges, fighting terrorism, countering violent extremism and human trafficking are all challenges that require cooperation through a multilateral approach. We therefore hope for the creation of an innovative system that supports the work of the United Nations and regional organizations through greater harmony and coordination as a springboard for addressing these challenges and promising a better future for humankind.
The multilateral action that we aspire to must also guarantee to Africa the place it deserves on the international stage. His Majesty King Mohammed VI has called time and again from this rostrum for our Organization to make Africa a high priority so that it can realize its ambitions and benefit from available opportunities. Morocco’s return to its institutional family, namely, the African Union, in January 2017, is a logical culmination of this conviction alongside bilateral and regional partnerships that Morocco has established through decades with its African environment in the context of productive, effective and solidary South-South cooperation. Those partnerships include various fields at the economic, development, culture, religion and environment levels as well as combating security challenges.
The Kingdom of Morocco allocates two thirds of its foreign direct investment for Africa itself. We are the second largest African investor in Africa. We encourage the private sector within Morocco to draw up projects in Africa to help with technology transfer and keep up with African economies. As a signatory member of the convention on establishing African free-trade zone, Morocco is convinced that such a convention will open up new promising horizons for the African economy, making the African continent the largest free-trade market in the world.
Multilateral action has the power to adapting to new developments and speeding up addressing challenges through first, combating security threats, including terrorism. We can do this by active and practical cooperation in a number of different ways. The action of the Global Counter-Terrorism Forum is important in this regard. My country jointly chairs the Forum together with the Netherlands since 2016. Co-chairing the Forum is a recognition of our efforts in this area.
We have developed a global multidimensional strategy that is in harmony with the United Nations Global Counter-Terrorism Strategy while also including cultural, religious, social, human rights and security aspects. This national strategy extends across the continent as Morocco, with lofty instructions from His Majesty the Commander of the Faithful, has reached out to our brethren and friendly countries which expressed their desire to benefit from the Moroccan experience to help ensure the training of religious leaders to practice the principles of coexistence, openness and moderation.
Secondly, migration problems should be resolved through the interaction and coordination of various countries because no one country can face the challenges of migration alone. Morocco has been regionally a pioneer by adopting a national migration policy, which is humane, comprehensive, realistic and responsible.
In Marrakech, and for the first time in the history of the United Nations, the Global Compact for Migration was ratified in December 2018 as a founding document for organizing migration. The purpose was not to give lessons or level accusations, but rather to establish a pluralistic system based on joint vision where each party could find its interests represented without racism, stereotypes and narrow interests. A vision with more social governance, more humane and more just guided by a sense of joint responsibility. The Marrakech charter has therefore become an international reference for multilateral action on immigration, and we should all work together to implement this document.
Morocco has also been committed to migration as part of King Mohammed Vi’s vision as an African leader on issues of migration. Accordingly, in Rabat, the capital of the Kingdom of Morocco, an agreement was reached between Morocco and the Commission of the African Union to establish an African institute to follow up on the phenomenon of migration with objective analysis and to look into its future developments through scientific ways.
Thirdly, regarding climate change, Morocco hosted the twenty-second session of the Conference of the Parties to the United Nations Framework Convention on Climate Change (COP 22) in 2016. It is another example of our commitment to facing the impacts of this phenomenon that threatens the future of humankind. It is a commitment to mobilize the efforts of the international community to meet its great aspirations, especially in our African continent. In this regard, the first African Summit convened on the margin of the COP 22, under the royal presidency, led to establish and activate three climate initiatives in order to enable the African countries to coordinate among each other amid best circumstances and address climate challenges as serious and realistic challenges facing the world.
One of those initiatives is the sustainability, security and stability initiative (3S) headed by Morocco in partnership with Senegal, which brought together 14 African States in order to practically respond to three major challenges. That would be done through land reclamation of vast areas of 10 million hectares while providing 2 million work opportunities which ensure stability and good life for the inhabitants of these areas.
Fourthly, concerning human and sustainable development, the multilateral system which takes into consideration variations between countries and parties is in total harmony with the sustainable development goals (SDGs). The United Nations 2030 Agenda is an integrated approach that allows countries to achieve their development objectives thus strengthening effective cooperation among each other. Cognizant of the importance to achieve national objectives, His Majesty King Mohammed VI launched a new dynamic development model in Morocco with the aim to achieve social justice that leads to further reduce differences between various categories and regions while building more developed economy which ensures that Morocco joins the club of emerging States. Morocco has also made an appeal at the continental level to build capacity for sustainable development within Africa. We are stressing the effectiveness of South-South cooperation in favour of achieving joint development on our African continent.
The multilateral system that we aspire to is also represented by strengthening the maintenance of international peace and security which is the main task of the United Nations and which symbolizes the commitment of the international community to collective security. Maintaining peace and stability is an established part of our Kingdom’s vision embodied in supporting practical measures. Since Morocco became independent, it has been committed to support United Nations efforts for peacekeeping through participating in 15 peacekeeping operations around the world on four continents in difficult circumstances. In the last two decades, that participation was strengthened by contributing many units of the Royal armed forces to peacekeeping operations, especially in the Democratic Republic of the Congo and the Central African Republic. With the same zeal, Morocco supports the long-awaited transition from reaction to preventive action which requires more efforts to build the Organization’s capacities in the areas of risk assessment and conflict prevention. This approach needs a comprehensive structural reform of the strategy and structures of the United Nations pertaining to international peace and security. Morocco has backed up this choice at the regulatory and financial levels. As Chairman of the African Union Peace and Security Council in September, Morocco will spare no effort in prioritizing African concerns at the United Nations.
The lack of promising avenues in the relaunching of the Palestinian-Israeli peace process is a major source of concern for the Kingdom of Morocco and another cause of instability and tension in the Middle East. The Kingdom of Morocco is honoured to stand side by side with the Palestinian people, especially given that His Majesty King Mohammed VI is chairing the Al-Quds Committee of the Organization of Islamic Cooperation.
Morocco rejects any changes to the nature or status of the holy city. We also reject the settlement policy, and we are convinced that there can be no just and lasting peace if the Palestinian people cannot realize their legitimate right to their own independent State, with East Jerusalem as its capital.
Multilateral action is not just an organizational structure of international relations; it is also a state of mind. We therefore must use it to fight hate speech, racism and the rejection of others, which seriously run counter to established values, foremost among which are coexistence, respect for human dignity and pluralism.
Morocco values its deep-rooted identity, which has multiple tributaries. We do not hesitate to address hate speech and Islamophobia, the bases of violent extremism of all kinds. Ninety States Members of the United Nations sponsored a draft resolution submitted by Morocco and adopted unanimously by the General Assembly at its seventy-third session entitled “Promoting interreligious and intercultural dialogue and tolerance in countering hate speech” (resolution 73/328). That initiative demonstrated the role of multilateral cooperation in building bridges of tolerance and dialogue among religions and cultures.
In this respect, I would recall the historic visit made by His Holiness Pope Francis to Morocco in March. It was strongly symbolic of Morocco’s valued contribution in the area of promoting religious and cultural dialogue. On the occasion of that visit, His Majesty King Mohammed VI, as Chairman of the Al-Quds Committee of the Organization of Islamic Cooperation, along with his Holiness the Pope, signed a joint appeal on Jerusalem confirming the special religious status of the city as a meeting place of the monotheistic religions and as a symbol of peaceful coexistence and harmony.
Morocco, having a deep-rooted belief in its historical, legal and sovereign rights, is working seriously on the issue of Moroccan Sahara, which is one of ensuring the territorial integrity of the Kingdom, which considers that its full sovereignty on its southern regions is absolutely non-negotiable. Every State has the right and duty to defend its citizens, sovereignty, unity and territorial integrity. Morocco is committed to this principle in its foreign policy
The Kingdom of Morocco reiterates from this rostrum that the autonomy initiative that has been considered by the Security Council in all of its resolutions since 2007 is serious and credible and puts a definitive end to this contrived conflict. In this regard, we appreciate the efforts made by the Secretary-General to help make progress towards a political solution that is realistic, practical and sustainable based on consensus, as set out in Security Council resolution 2468 (2019), adopted in April.
The deplorable situation of the inhabitants of Tindouf camp is a source of constant concern for us. We once again call on the international community to encourage the host country to shoulder its legal and humanitarian responsibilities and to carry out a census in the camp and respect the basic rights of its inhabitants, which are systematically violated every day.
For seven decades now, the United Nations has been making progress in the areas of peace, development and human rights. Nonetheless, many serious challenges remain. It is the responsibility of all of us to provide our Organization with the mechanisms necessary to ensure its continuous adaptation to a complex international reality and to mobilize our potential and capacities to reform and strengthen it. We cannot maintain an old system amid the realities of a new world. Instead of attacking the bases of the multilateral system in order to weaken it, there is a need to strengthen it by developing it further so as to move towards a world order that is more just, fair, human and characterized by greater solidarity, a world that is not based on a superficial understanding of reality and does not impose a unilateral vision of a normative authority. Rather, it should be a renewed world of multilateral action in which account is taken of the differences among actors and the multiplicity of challenges; a balanced world that enables Africa to take its rightful place in the international arena; a practical world that adopts successful experiences of integration; and a realistic world that attaches importance to preventive diplomacy and the peaceful settlement of disputes. These are our ambitions and goals. The Kingdom of Morocco will continue, as always since its independence and joining the United Nations, to make efforts to achieve these noble objectives.
